DETAILED ACTION
This action is in response to applicant's amendment filed 03/07/22.
The examiner acknowledges the amendments made to the claims.
Claims 16-30 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-30 have been considered but are moot in view of the new grounds of rejection set forth below, including new reference Yoon (U.S. Pat. No. 5,478,353), who teaches in Figures 14-17 and col. 8, lines 22-30 a fixing unit 312 having one or more hook members 333, provided in one or more pairs and extending in a direction away from each other (the hook members 33 face opposite sides of a tissue puncture in order to join the opposing sides together to close the puncture site).  Yoon also teaches that the fixing unit 312 can be used in anastomosis devices, by applying a plurality of circumferentially space fixing units 312 to join abutting tubular walls of anatomical organs or vessels (see col. 8, lines 22-30).
Applicant generally argues that the prior art references cited do not teach hook members on an outer circumferential surface of a main body.  However, it is noted that Kim already teaches fixing units 5 provided on an outer circumferential surface of a main body 3 (see Figures 1-3).  Therefore, Yoon is not relied upon for teaching a fixing unit on an outer circumferential surface of a main body, but rather is relied upon for an alternative fixing unit structure, wherein substituting one known fixing unit for another to yield predictable results, which is securely anchoring a device to tissue.
It is noted that the objections to claims 16, 19, 26, 30 and the rejections for claims 16-30 under 101 are withdrawn in in light of the claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18, 20, 23-25, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., hereinafter “Kim” (KR 10-2001-0017739 A, also published as KR100340336 B1), cited in IDS filed 10/25/2019 and 02/25/2021, with English translation and abstract, in view of Yoon (U.S. Pat. No. 5,478,353).
Regarding claim 16, Kim discloses a stent for anastomosis of different kinds of organs, comprising: a main body 3 (see Figures 1-3); and at least one fixing unit 5 provided in the main body, wherein at least a portion of the main body is configured to be inserted into one of a plurality of different kinds of organs to be anastomosed with each other and a remaining portion of the main body is configured to be inserted into another of the different kinds of organs (see Figure 3 showing one portion of the main body 3 in pancreatic duct 100, and another portion of main body 3 in small intestine 110 anastomosed with each other), and wherein a distance between the different kinds of organs under the anastomosis is maintained by the at least one fixing unit (see Figure 3; suture 200 is inserted through holes 7 in fixing units 5 and bound to tissue of the organs to maintain the distance between the organs 100, 110).
However, although Kim discloses at least one fixing unit 5 on an outer circumferential surface of the main body 3 (see Figures 1-3), Kim does not disclose the at least one fixing unit comprising one or more hook members, and wherein the one or more hook members are provided in one or more pairs, and end portions of the same pair of the hook members are formed to extend in a direction away from each other.
Yoon teaches a device, pertinent to the particular problem of fixing a device relative to tissue, including a fixing unit 312 (see Figures 14-17) comprising one or more hook members 333, and wherein the one or more hook members are provided in one or more pairs, and end portions of the same pair of the hook members are formed to extend in a direction away from each other (the hook members 333 face opposite sides of a tissue puncture in order to join the opposing sides together to close the puncture site).  Yoon also teaches that the fixing unit 312 can be used in the same field of endeavor, anastomosis devices, by applying a plurality of circumferentially space fixing units 312 to join abutting tubular walls of anatomical organs or vessels (see col. 8, lines 22-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the fixing units of Kim with one or more hook members as claimed, as taught by Yoon, since doing so would be substituting one known fixing unit for another to yield predictable results, namely securely anchoring a device to tissue.  
Regarding claims 17-18, Kim as modified by Yoon teaches wherein each of the one or more hook members comprises: an extension portion (see the elongate  base portion of fixing unit 312 in Figures 14-17 of Yoon from which hook members 33 extend) outwardly extending from an outer circumferential surface of the main body (one of ordinary skill in the art would understand that once the modification is made, since the fixing unit 5 of Kim outwardly extends from an outer circumferential surface of the main body 3 in Figures 3, that the extension portion of the one or more hook members 312 in Figures 14-17 of Yoon would also extend from an outer circumferential surface of the main body); a locking portion (distal tissue piercing portions of hook members 333) formed at an end portion of the extension portion and having a (hook) shape configured to be latched with which the different kinds of organs are latched; and a recess groove (see inner curved portion of hooked profile of hook members 333) recessed between the extension portion and the locking portion, wherein the direction includes a longitudinal direction of the main body so that the end portions are configured to be fixedly latched to the different kinds of organs (one of ordinary skill in the art would understand that once the modification is made, the direction would include the longitudinal direction of the main body 3 since the main body is longitudinally aligned between adjacent organs in Figure 3 of Kim, and since the one or more hook members 312 in Yoon joins adjacent organs together along a longitudinal direction).
	Regarding claim 20, Kim discloses the at least one fixing unit 5 comprises a ring member installed on an outer circumferential surface of the main body 3 (see Figures 1-2) to pass a suture thread 200 for suturing a gap to be formed between the different kinds of organs (see Figure 3).
Regarding claims 23-25, Kim and Yoon disclose the claimed device, as discussed above, including the at least one fixing unit comprises a ring member 5 through which a suture 200 thread for suturing a gap to be formed between the different kinds of organs 100, 110 passes, wherein the at least one of the ring member is installed on the outer circumferential surface of the main body (see Figures 1-3), and the one or more hook members are arranged along a circumferential direction of the main body to have an equal interval between each hook member and its adjacent hook member (Kim teaches fixing units 5 being circumferentially arranged on the main body 3 at equal intervals (see Figures 1-2), and after the modification is made the hook members 333 would be applied circumferentially as claimed (see col. 8, lines 22-30)), and wherein the ring member is arranged to face the plurality of hook members (it is noted that once the combination is made, the ring member 5 of Kim would be arranged at a position to face the plurality of hook members 333 of Yoon along the circumference of the main body).
	Regarding claim 29, Kim discloses the main body 3 and the at least one fixing unit 5 comprise a biodegradable polymer including polyglycolide (see page 5 of English translation, paragraph 7 under “Structure & Operation of the Invention” that indicates that the main body and fixing unit are manufactured of polyglycolic acid that can be absorbed in the human body).
	Regarding claim 30, Kim discloses the main body 3 has a hollow cylindrical shape (see Figures 1-2) one end of which is configured to be inserted inside one of the different kinds of organs 100 and the other end of which is configured to be inserted inside the other 110 of the different kinds of organs to communicate between the different kinds of organs (see Figure 3).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2001-0017739 A, also published as KR100340336 B1) in view of Yoon (U.S. Pat. No. 5,478,353), as applied to claim 17 above, and further in view of Kashkarov et al., hereinafter “Kashkarov” (U.S. Pub. No. 2009/0318951).
	Regarding claim 19, Kim and Yoon disclose the claimed device, as discussed above, except for the locking portion has a hook shape in which a diameter becomes smaller as it goes away from the end portion of the extension portion.
	In the same field of endeavor, namely devices with fixing units, Kashkarov teaches in Figure 9D a locking portion (terminal end portion of 72) having a hook shape in which a diameter becomes smaller as it goes away (the terminal end portion of 72 curls tighter, or has a sharper radius of curvature than the rest of 72) from an end portion of an extension portion (proximal end portion of 72 connected to 71).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking portion diameter as claimed, as taught by Kashkarov, to Kim and Yoon since the smaller diameter ends would facilitate and ensure penetration of the locking portion into tissue of the organs. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2001-0017739 A, also published as KR100340336 B1) in view of Yoon (U.S. Pat. No. 5,478,353), as applied to claim 16 above, and further in view of Banas et al., hereinafter “Banas” JP 2007503279 A (cited in IDS filed 10/25/2019)
Regarding claims 21-22, Kim and Yoon disclose the claimed device, including the at least one fixing unit comprises a ring 5 member installed on an outer circumferential surface of the main body 3 to pass a suture thread 200 for suturing between the different kinds of organs 100, 110 (see Figures 1-3 of Kim), but does not disclose the at least one fixing unit comprising a plurality of through-holes which are formed on an outer circumferential surface of the main body to pass a suture thread for suturing a gap to be formed between the different kinds of organs.
In the same field of endeavor, namely devices with fixing units, Banas teaches in Figure 16 at least one fixing unit comprising a plurality of through-holes 78 which are formed on an outer circumferential surface 72 of a main body to pass a suture thread 79 capable of suturing a gap to be formed between the different kinds of organs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Yoon such that at least one of the fixing units comprises a plurality of through-holes as claimed, as taught by Banas, since doing so would be substitution of one known fixing element for another, which would have yielded predictable results, namely securing an anastomosis stent to tissue of different organs.  See MPEP 2143. 

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2001-0017739 A, also published as KR100340336 B1) in view of Yoon (U.S. Pat. No. 5,478,353), as applied to claim 16 above, and further in view of Cassell (U.S. Pat. No. 6,666,873), cited in IDS filed 10/25/19.
	Regarding claims 26-28, Kim and Yoon disclose the claimed device, as discussed above, except for the main body comprises a first body to be inserted into one of the different kinds of organs; and a second body to be inserted into another of the different kinds of organs and detachably coupled to the first body, wherein the main body further comprises: a locking piece provided in one of the first body and the second body; and an insertion groove into which the locking piece is inserted and provided in the other of the first body and the second body, wherein a locking jaw to which the locking piece is fixedly latched protrudes from an inner circumferential surface of the insertion groove, and the different kinds of organs are maintained to make a contact with each other when the locking piece is fixedly latched to the locking jaw.
	Cassell further teaches in Figures 1-3 and 5, a main body comprises a first body 1 to be inserted into one of different kinds of organs; and a second body 2 to be inserted into another of the different kinds of organs and detachably coupled to the first body (see col. 3, lines 60-64; first and second bodies snap together, and are capable of being detached given enough force to separate them), wherein the main body further comprises: a locking piece 2a provided in one of the first body and the second body; and an insertion groove (see indentation leading to lip 1a) into which the locking piece is inserted and provided in the other of the first body and the second body, wherein a locking jaw 1a to which the locking piece is fixedly latched protrudes from an inner circumferential surface of the insertion groove, and the different kinds of organs are capable of being maintained to make contact with each other when the locking piece is fixedly latched to the locking jaw.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Yoon to have a first body and a second body with a locking piece and insertion groove as claimed, as taught by Cassell, in order to bring together and hold the tissues to be joined in optimum alignment (see Cassell; col. 2, lines 2-14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771